Citation Nr: 0602359	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1955.  The veteran died in 2001.  The appellant in 
this case is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in October 2001 
by the St. Petersburg Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has made reasonable 
efforts to assist the appellant in the development of the 
claims and has notified the appellant of all the information 
and evidence needed to substantiate the claims.

2.  Asbestosis was not caused or aggravated by any incident 
of active military service, and at the time of the veteran's 
death, he had no service-connected disabilities.

3.  There were no periodic monetary benefits that were unpaid 
at the time of the veteran's death that can now be paid to 
his survivors as accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for asbestosis, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.1000 (2005).

2.  The criteria for the establishment of service connection 
for the cause of death of the veteran are not met.  
38 U.S.C.A. § 1110, 1311, 5103A, 5103(a) (West 2002); 
38 C.F.R. § 3.312 (2005).

3.  The criteria for the establishment of basic eligibility 
for Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code are not met.  38 
U.S.C.A. §§ 1310, 3500, 3501, 5103A, 5103(a) (West 2002); 
38 C.F.R. §§ 3.312, 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the appellant in May 2001.  The letter fully 
provided notice of elements (1), (2) and (3).  In addition, 
by virtue of the rating decision on appeal and the September 
2003 Statement of the Case ("SOC"), the appellant was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  With respect to element (4), she was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The initial VCAA letter was provided to the appellant prior 
to the RO's initial denials of her claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to her after the 
initial adjudication of the claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  She was 
given ample time to respond to the RO letters.  

There was no report from the veteran prior to his death, nor 
is there one from the appellant or suggestion from the 
record, that there was evidence in their possession that is 
needed for a full and fair adjudication of the claims or that 
other evidence is existent and has not been obtained, as 
detailed below.  In fact, the appellant responded in two 
separate statements in June 2001 and September 2004 that she 
had no additional evidence to submit.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.
VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and personnel records and 
requested that the veteran either submit his available 
private medical records or authorize VA to obtain those 
records on his behalf.

The veteran provided such private treatment records with his 
claim from Dr. D., Dr. B.A.E., the Gulf Coast Hospital and 
Gulf Coast Medical Center, the Mayo Clinic and St. 
Elizabeth's Medical Center.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support the claims, the Board finds that the record is 
ready for appellate review.


Merits of the Claims

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims on their 
merits and the appeals will be denied.  The veteran's claim 
for service connection for pulmonary fibrosis due to in-
service asbestos exposure was received in February 2001.  
Before a decision could be rendered, the veteran died.    At 
the time of the veteran's death, the veteran was not in 
receipt of service connection for any disability.  The 
veteran's widow, the appellant, filed a claim for death 
benefits and accrued benefits in March 2001.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  A service-connected disability is considered to have 
been the principal cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b) (2005).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2005).  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to receive at the time of death based 
on existing ratings or decisions or those benefits due, based 
on evidence in the file at the date of death that were unpaid 
for a period not to exceed two years prior to death may be 
paid to his spouse, children or dependent parents as accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

Dependents' Educational Assistance Allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in the line of duty by a foreign Government or 
power.  38 U.S.C.A. § 3500, 3501(West 2002); 38 C.F.R. § 
3.807(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).
There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs ("Secretary") promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1"); 

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  However, and 
of particular relevance in this matter, the pertinent parts 
of the manual guidelines on service connection in asbestos-
related cases are not substantive rules, and there is no 
presumption that a veteran was exposed to asbestos in 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Service Connection for Asbestosis for Purposes of Accrued 
Benefits

As noted above, service connection for asbestosis requires: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson, 12 Vet. App. at 
253.

The record indicates that the veteran served on active duty 
as a crew member of a rescue speed boat.  Prior to his death, 
he reported that he then performed repair and maintenance 
duties on the vessels, and was exposed to what he perceived 
to be asbestos material permeating the air during operations.  
However, it is striking with regard to the question of 
asbestosis exposure that after his four years of active 
service, the veteran worked in the ship building and repair 
industry until approximately the middle of the 1970s, or for 
approximately 20 years after service.  The medical evidence 
adduced during the course of the veteran's diagnosis and 
treatment for the terminal pulmonary disorder indicates that 
it was his post-service asbestos exposure that caused his 
death, and there is little or no evidence suggesting that the 
alleged in-service asbestos exposure, if such could be 
substantiated, played any part in the development of 
asbestosis.    

Exemplifying such is a March 1996 report of J.P.L., M.D. of 
the Mayo Clinic, where it was noted that the veteran reported 
that he "worked running his own company involved with ship 
repairing and rebuilding and he pulled out a lot of asbestos 
and replaced it into new pipes and insulation on ships and 
felt he was exposed significantly during those years which 
ended in the mid 1970s."  In a February 1996 report, W.W.D., 
M.D. reported in the course of the veteran's diagnosis and 
treatment that the veteran had "noticed shortness of breath 
on moderate exertion over the last four of five years . . . 
[h]e was a boat builder and has been exposed to asbestos 
heavily in the past.  (Italics added).  Similarly, an October 
1998 consultation report authored by V.M.O., M.D. noted that 
the veteran had a "known exposure to asbestos heavily for 
over ten years." 

Thus, the medical evidence suggests that the predominant 
factor in the development of the veteran's pulmonary disorder 
was his post-service exposure to asbestos, 
which was noted by the medical examiners to have been 
predominant after service.  
The initial medical documentation reviewed above is highly 
probative of what the treating medical examiners viewed as 
the significant portion of the veteran's asbestos exposure 
(i.e., that of post-service), and are highly probative as 
they were generated during the course of diagnosis and 
treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 
While Dr. W.W.D. reported in at September 2001 letter that 
the veteran "potentially was exposed to asbestos while in 
the service," such an opinion (1) bears no information on 
either the accuracy of the veteran's report, and (2) assuming 
such to be true, does not indicate the degree of such in-
service exposure, and (3) does not discuss what part the 
veteran's extensive post service asbestos exposure played in 
the development of the disorder, and why such is ignored in 
the September 2001 letter.  

The salient fact in this regard is that Dr. W.W.D. is not 
shown to have any accurate knowledge of the veteran's claimed 
in-service exposure to asbestos.  The law provides in this 
regard that the opinion of the physician that the appellant 
is truthful in his account is not necessarily probative as to 
the facts of the account. See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996). Moreover, while a physician is competent 
to render medical opinions, such competence does not extend 
to the factual underpinnings of the opinion. See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].

Thus, although the veteran had a diagnosis of asbestosis, the 
appellant's claim for accrued benefits must still fail 
because there is no evidence of either an inservice 
occurrence or aggravation of a disease or injury and no 
competent medical evidence of a nexus between an inservice 
occurrence and the asbestosis.  Moreover, there are no 
contemporaneously recorded post service medical records that 
indicate that any of these conditions were manifested to a 
compensable degree within one year following the veteran's 
discharge from service.   


There is no supporting evidence, except the veteran's 
statement prior to his death and the appellant's assertions 
of what the veteran informed her, that he was exposed to 
asbestos.  In September 2003, W.N. submitted a statement 
confirming he worked with the veteran for about nine months 
while stationed at Tyndall Air Force Base in the latter part 
of 1951 and the first part of 1952.  While Mr. W.N. related 
his and the veteran's duties, he does not allege any exposure 
to asbestos during this time.  

Moreover, the statement does not provide a basis for relating 
the veteran's exposure to asbestos to service, or a nexus 
between his diagnosis of asbestosis and his service, as he is 
not shown to be a competent professional capable of making 
such a medical connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The primary finding is that based on the evidence of record, 
there is no corroborating evidence in the service medical or 
personnel records showing that the veteran was exposed to 
asbestos or sustained any respiratory problems during his 
service.  In this case, the only evidence of such exposure is 
contained in the veteran's own uncorroborated statements and 
those of the appellant, as well as evidence of post-service 
exposure as a result of ship repairing and rebuilding.  Thus, 
the Board concludes that there is no credible supporting 
evidence that the veteran was exposed to asbestos in service.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's asbestosis is related to his military service.  For 
the Board to conclude that the appellant's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. §3.102 
(2005).  Rather, there is evidence showing pre- and post-
service asbestos exposure.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for service connection for asbestosis for 
purposes of accrued benefits must be denied.

Entitlement to Service Connection Based on the Veteran's 
Cause of Death

As noted above, to establish service connection for the cause 
of the veteran's death, evidence must be presented which in 
some fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.

In this case, a death certificate shows that the cause of the 
veteran's death was respiratory failure due to asbestosis.  
Because the Board has concluded that asbestosis was not 
service-connected, the appellant's claim must fail as a 
matter of law.  The veteran did not die in-service or as a 
result of a service-connected condition, therefore, he does 
not meet the basic eligibility requirements for service 
connection for cause of death.  Where the law and not the 
evidence is dispositive, a claim should be denied, or the 
appeal to the Board terminated, because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or service person 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service- connected disability; or had a permanent and total 
service- connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807; See also 38 U.S.C.A. § 3501.

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430 
(1994); cf. FED R. CIV. P. 12(b)(6) (failure to state a claim 
upon which relief can be granted).  The facts in this case 
show that proper disposition of the appellant's claim for 
dependents' educational assistance benefits is based on the 
law, rather than the evidence. 

Applying these criteria to the facts of this case, the 
veteran received an honorable discharge.  At the time of the 
veteran's death, service connection had not been established 
for any disability, and entitlement to a permanent and total 
disability rating had not been established.  As determined 
above, service connection is not warranted for the cause of 
the veteran's death.  He did not die in service or as the 
result of a service-connected disability.  Because the 
criteria of 38 C.F.R. § 3.807 are not met with regard to 
establishing the appellant's entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, her claim lacks legal merit 
and entitlement under the law.  Consequently, it must be 
denied.  Sabonis, supra. 


ORDER

1.  Entitlement to service connection for asbestosis for 
purposes of accrued benefits is denied.

2.  Entitlement to service connection for cause of death is 
denied.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


